Citation Nr: 0808625	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-03 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Whether new and material evidence had been presented to 
reopen the claim of service connection for residuals of a 
neck injury to include degenerative changes. 



WITNESS AT HEARINGS ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1971 to June 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).   

In October 2006, the veteran appeared at a hearing before a 
Decision Review Officer, and in April 2007, he appeared at a 
hearing before the undersigned Veterans Law Judge.  
Transcripts of the hearing are in the file.   

Other Procedural Matters 

In February 2008, the veteran submitted additional evidence 
and argument to the Board, in part, pertaining to flat feet 
and bilateral chondromalacia.  As the application to reopen 
the claim of service connection for flat feet and the claim 
of service connection for bilateral chondromalacia were 
previously denied in a rating decision in March 2002 and 
addressed in the statement of the case in March 2003, after 
which the RO closed the case for failure of the veteran to 
file a substantive appeal, although the record does contain 
correspondence from the veteran, dated in April 2003, which 
raises a question of the adequacy of the response, the 
additional evidence and argument are referred to the RO for 
appropriate action to include clarification of whether the 
veteran is seeking to reopen the claims previously denied or 
whether the veteran considers the claims still pending from 
the RO's rating decision in March 2002. 

For the reasons expressed below, the case is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


REMAND 

In a decision in August 1996, the Board denied service 
connection for residuals of a neck injury to include 
degenerative changes.  In April 1998, the Board's decision 
was affirmed by the United States Court of Veterans Appeals, 
now the United States Court of Appeals for Veterans Claims.

In December 2003, the veteran applied to reopen the claim of 
service connection for residuals of a neck injury.  Where 
service connection has been denied by the Board, a subsequent 
claim of service connection for the same disability may not 
be considered on the merits unless new and material evidence 
has been presented.  And it is the Board's jurisdiction 
responsibility to consider whether it is proper for a claim 
to be reopened, and what the RO determined in this regard is 
not relevant.   Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (reopening after a prior Board denial).  For this 
reason, the Board has styled the claim to reflect that 
finality had attached to the previous decision by the Board.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

In a new and material evidence claim, the VCAA notice must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

Although the RO provided pre-adjudication VCAA notice by 
letter, dated in January 2004, the notice and the 
adjudication of the claim did not address the claim as a 
claim to reopen, rather the notice and the adjudication 
pertained to a merits determination without a determination 
as to whether there was new and material evidence to reopen 
the claim. 

As the current VCAA notice is insufficient and to ensure 
procedural due process, the case is REMANDED for the 
following action. 

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(new and material evidence needed to 
reopen the claim, that is, evidence not 
previously considered, which is not 
redundant or cumulative of evidence 
previously considered and pertains to the 
reason the claim was previously denied, 
as well as, the evidence to establish the 
claim of service connection). 

2. After the procedural development has 
been completed, adjudicate the claim, 
addressing first whether the additional 
evidence is new and material to reopen 
the claim.  If any determination remains 
adverse to the veteran, furnished the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).


__________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).






 Department of Veterans Affairs


